NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10084

                Plaintiff-Appellee,             D.C. No.
                                                3:19-cr-08008-SMB-1
 v.

MACKENZIE DAVIS,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                             Submitted May 11, 2021**
                               Pasadena, California

Before: BYBEE and BRESS, Circuit Judges, and CARDONE,*** District Judge.

      Mackenzie Davis appeals his criminal convictions for: (1) deprivation of

rights while acting under color of law in violation of 18 U.S.C. § 242; (2) abusive



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
sexual contact in Indian Country in violation of 18 U.S.C. §§ 1153 and 2244(b);

and (3) altering, concealing, or destroying evidence with the intent to obstruct a

federal investigation in violation of 18 U.S.C. § 1519. Davis also appeals his fifty-

one-month sentence on these counts. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

      1.     Assuming the district court erred in admitting Shantel Kaye’s trial

testimony regarding Davis’s prior sexual assaults pursuant to Rule 413, “[r]eversal

is not required if there is a fair assurance of harmlessness or, stated otherwise,

unless it is more probable than not that the error did not materially affect the

verdict.” United States v. Lague, 971 F.3d 1032, 1041 (9th Cir. 2020) (internal

quotation marks and citations omitted). We have “found harmless error despite the

erroneous admission of evidence where the properly admitted evidence was highly

persuasive and overwhelmingly pointed to guilt.” Id. (internal quotation marks and

citation omitted). Setting aside Kaye’s testimony, the evidence of Davis’s guilt

included the victim’s firsthand account of Davis’s sexual assault, a high probability

that Davis’s DNA was on the victim’s bra, and the fact that Davis took a picture of

the victim’s bare breasts with his cell phone, then deleted it. Because the

government otherwise submitted highly persuasive and overwhelming evidence of

Davis’s guilt at trial, any error in the district court’s admission of Kaye’s Rule 413

testimony was harmless. See Lague, 971 F.3d at 1041.


                                           2
      2.     The evidence was sufficient to support Davis’s conviction for altering,

concealing, or destroying evidence in violation of 18 U.S.C. § 1519. We review de

novo the sufficiency of the evidence. United States v. Kaplan, 836 F.3d 1199,

1211 (9th Cir. 2016); In re Bammer, 131 F.3d 788, 791–92 (9th Cir. 1997). When

the government relies on a concealment theory of § 1519 liability, it must prove

actual concealment. See United States v. Katakis, 800 F.3d 1017, 1023, 1030 (9th

Cir. 2015). For actual concealment to exist, “there must be some likelihood that

the item will not be found in the course of a cursory examination (without using

forensic tools) of a defendant’s computer.” Id. at 1030. Stated differently,

“[a]ctual concealment must do more than merely inconvenience a reasonable

investigator—there must be some likelihood that the item will not be found.” Id.

      Because the evidence here showed that an original photograph of the

victim’s exposed breasts had been deleted from Davis’s cell phone and could not

readily be recovered without the use of forensic tools, the evidence was sufficient

to support the jury’s verdict that Davis violated § 1519. See Katakis, 800 F.3d at

1030; see also United States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en

banc) (holding that in reviewing the sufficiency of the evidence, we decide

“whether after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt” (internal quotation marks and citation omitted)).


                                          3
      3.     The district court did not abuse its discretion by increasing Davis’s

base offense level from twelve to sixteen based upon conduct described in 18

U.S.C. § 2242. See U.S.S.G. § 2A3.4(a)(2). In the sentencing context, “we review

the district court’s identification of the correct legal standard de novo and the

district court’s factual findings for clear error.” United States v. Gasca-Ruiz, 852

F.3d 1167, 1170 (9th Cir. 2017) (en banc). We review for abuse of discretion a

district court’s application of the Sentencing Guidelines to the facts of a given

case. Id. In relevant part, the Sentencing Guidelines define “conduct described in

18 U.S.C. § 2242” as “engaging in, or causing sexual contact with, or by another

person by threatening or placing the victim in fear (other than by threatening or

placing the victim in fear that any person will be subjected to death, serious bodily

injury, or kidnapping).” U.S.S.G. § 2A3.4(a)(2) cmt. n.3.

      The district court’s findings that Davis’s non-sexual-assault behavior,

including confining the victim in the back of his police car, commenting to the

victim about the size of her breasts, and photographing the victim’s exposed

breasts, caused the victim to experience fear, are not clearly erroneous. Reversal

of Davis’s sentence on this basis is thus not warranted. See In re Bundy, 840 F.3d

1034, 1041 (9th Cir. 2016).

      Nor did the district court err by applying the preponderance of the evidence

standard in lieu of the clear and convincing evidence standard at Davis’s


                                           4
sentencing hearing. We use a six-factor test to decide whether the clear and

convincing standard should be applied at sentencing, including whether: (1) the

enhanced sentence falls within the statutory maximum sentence for the crime

charged in the indictment; (2) the enhanced sentence negates the defendant’s

presumption of innocence or the prosecution’s burden of proof; (3) the facts

offered in support of the enhanced sentence create new offenses that require

separate punishment; (4) the enhanced sentence is grounded in the extent of a

conspiracy; (5) the offense level is increased by four or fewer levels; and (6) the

length of the enhanced sentence will more than double the sentence prescribed by

the initial Sentencing Guidelines range in cases where the defendant otherwise

would have received a relatively short sentence. See United States v. Valle, 940

F.3d 473, 479 (9th Cir. 2019) (citations omitted). Since none of these six factors

favor Davis, the district court properly applied the preponderance of the evidence

standard at his sentencing hearing. See United States v. Riley, 335 F.3d 919, 927

(9th Cir. 2003).

AFFIRMED.




                                          5